Exhibit 10.54

 

LOGO [g506201g0227120459875.jpg]

M E M O R A N D U M

 

TO:    Dr. Lynn Simon, President, Clinical Operations & CMO FROM:    Wayne T.
Smith, Chairman & Chief Executive Officer CC:    Ron Shafer, SVP, Human
Resources DATE:    December 12, 2017 SUBJECT:    Executive Deferred Compensation
Award – CHSPSC, LLC Franklin Corporate Office

 

 

Effective January 2018, we are pleased to announce a special one-time Executive
Deferred Compensation Award which has been designed to retain key talent within
the organization and to further enhance your current compensation
portfolio.    Subject to the conditions outlined below, the Award will be
divided into two installment payments, with 40% of the award distributed
eighteen months after the date of issuance and the remaining 60% to be
distributed 36 months following the original issuance date. [Example, if the
Executive Deferred Compensation Award is $100,000, the employee will receive
$40,000 following 18 months of the original award date and the remaining $60,000
following 36 months of the original award date.] This discretionary award will
be in monetary form that is not subject to market fluctuations and that you can
choose to spend or invest at your discretion.

Your exceptional leadership and continued dedication are critical to the success
of the organization and are recognized by your eligibility for this unique
award. If you have any questions, please contact Ron Shafer or Leanne Reeves in
the Corporate Human Resources Department.

Your 2018 Executive Deferred Cash Award

 

Employee Name:

   Dr. Lynn Simon

Job Title:

   President, Clinical Operations & CMO

2018 Deferred Compensation Award Amount:

   $1,200,000

2018 Award Date:

   January 1, 2018

1st Installment (40%) Issuance Date:

   July 2019 / $480,000

2nd Installment (60%) Issuance Date:

   January 2021 / $720,000

Award Eligibility

In order to be eligible for each installment payment from the Executive Deferred
Compensation Award, you must have been employed as a full-time employee of
CHSPSC or an affiliated facility on the installment issuance date (18 and/or 36
months post original issuance date as outlined above). Each payment will be made
as soon as administratively possible following each installment date and will be
subject to applicable taxes.

 

1



--------------------------------------------------------------------------------

Change in Status/Position/Location

This special one-time award is based on your current position. If your position
(other than a promotion within CHSPSC) and/or location change (other than one
made by CHSPSC) subsequent to this notification, award amounts will be
forfeited.

Agreement of Duties of: Loyalty, Non Competition & Non Solicitation

As an executive, you will learn non-public, proprietary information, such as
business plans, medical information, referral sources, services, processes,
contracts, marketing, finances, pricing and compensation of CHSPSC and its
affiliated entities (CHS). As a condition of accepting this Award, you agree to
work solely for CHS’ benefit. You may only use CHS proprietary information for
CHS duties. And you agree to inform competing entities of your duties to CHS and
to report in writing to your supervisor and to Compliance any business
arrangement that might limit your duties to CHS in any way. After your
employment ends, regardless of the reason, you agree to not directly or
indirectly: (1) compete within 50 miles of the principal physical location of a
CHS entity for one uninterrupted year and (2) not to solicit CHS employees that
were employed by CHS during your CHS employ, anywhere. CHSPSC may enforce this
agreement, by injunctive relief due to irreparable harm that a breach would
cause, and otherwise and including the recovery of its attorney’s fees in doing
so. This agreement is assignable by CHS upon written notice to you.

 

ACCEPTED:  

/s/ Dr. Lynn Simon                  12/12/17

  Dr. Lynn Simon                         Date  

 

2